Title: From John Adams to Nathaniel Tracy, 2 October 1780
From: Adams, John
To: Tracy, Nathaniel


     
      Sir
      Amsterdam October 2 1780
     
     In more than one Letter from Mrs. Adams, she has mentioned to me, your obliging Kindness to her, and to me. I am very sensible of your Politeness, Sir and beg of you, to accept of my best Thanks.
     We are now in daily Expectation of News from N. America and the West Indies, as well as from Petersbourg. The Dutch Ministers have arrived at that Court and met with a distinguished Reception.
     The English Papers, give out Insurrections in South America, on Account of a new Tax, and Committees of Correspondance appointed a la Bostonnaise. Whether this is true I know not, and whether it will be usefull or hurtfull to Us, if true I am equally ignorant. I am not apprehensive of any bad Consequences to Us.
     The Elections in England have gone much in favour of the Ministry, and War will undoubtedly continue, whatever Insinuations the Anglomanes may propagate among you. I am, sir your obliged and obt. sert.
    